SPEER, J.
Counsel for defendants in error call our attention to an agreement contained in the statement of facts as follows:
“It is agreed that on November 15, 1916, the commissioners’ court of Hunt county passed and entered an order which is to be found on page 449 of Book 10 of the minutes of said court, and which reads as follows: ‘This was an order of the commissioners’ court making provision for the issuance of $110,000 in warrants in favor of the Smith Bros., payable over a period of years in the future, and at the time of making such order a tax was levied to provide the necessary interest and sinking fund, the tax levied being .10165 out of the constitutional 15 cents tax, and it is agreed that said $110,000 indebtedness is a valid debt against the county and that' the tax levy is a valid and proper tax levy.’ ”
The suggestion is made that our award of the writ of mandamus is so broad as possibly to interfere with this levy and order. Such is not thought to be the effect of our order, but, nevertheless, that there may be no uncertainty, we recommend that the rehearing be granted to the extent that the award of the writ of mandamus be subject *154to the qualification that the same is in no wise to affect the validity of said order of November 15, 1916, or the rights of any of the parties thereunder; otherwise, we recommend that the motion for rehearing be overruled.
OURETON, C. J. Previous judgment modified, and judgment entered as recommended by the Commission of Appeals on motion for rehearing.